Citation Nr: 1537001	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  04-36 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an effective date prior to February 20, 2003, for the grant of service connection for prostate cancer.

2. Entitlement to an effective date prior to February 20, 2003, for the grant of service connection for residuals of prostate cancer status post radiotherapy.

3. Entitlement to an initial compensable rating for prostate cancer.  

4. Entitlement to an initial compensable rating prior to August 19, 2004, and in excess of 20 percent thereafter for residuals of prostate cancer status post radiotherapy.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active military service from May 1949 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision issued by the Department of Veterans Affairs (VA) (Regional Office) in Phoenix, Arizona, which, awarded service connection for prostate cancer and residuals of prostate cancer status post radiotherapy and assigned each an initial noncompensable rating, effective February 20, 2003.  Such rating decision also denied service connection for residuals of hairy cell carcinoma of the spleen associated with herbicide exposure. The Veteran appealed with respect to the propriety of the initial ratings and effective dates assigned for his prostate cancer and residuals as well as the denial of service connection for residuals of hairy cell carcinoma of the spleen.  

In July 2006, the Agency of Original Jurisdiction (AOJ)  increased the rating assigned for residuals of prostate cancer to 20 percent, effective August 20, 2004.  As the AOJ's actions do not constitute a full grant of the benefit sought, and the Veteran has not expressed satisfaction with the increased rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Furthermore, the Board has characterized the issue on the title page of this decision to reflect that a "staged" rating is in effect.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In a May 2012 rating decision, the AOJ, in pertinent part, granted service connection for residuals of hairy cell carcinoma of the spleen associated with herbicide exposure and assigned a noncompensable rating, effective February 20, 2003.  As this represents a full grant of the benefit sought, this matter is no longer on appeal.   

In connection with his appeal, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO; however, in September 2011, he withdrew his request for a Board hearing.  38 C.F.R. § 20.704(e) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  VA received no communication from the Veteran that constitutes a formal claim or may be construed as an informal claim for service connection for prostate cancer and residuals of prostate cancer status post radiotherapy prior to February 20, 2003, when his original claim for service connection for prostate cancer and residuals of prostate cancer status post radiotherapy was received.

2.  Throughout the appeal period beginning February 20, 2003, there were no malignant neoplasms of the genitourinary system.  

3.  For the portion of the appeal period from February 20, 2003 through August 19, 2004, the Veteran's service-connected residuals of prostate cancer status post radiotherapy was predominantly manifested by two to four loose bowel movements a day, without impairment of sphincter control with leakage, occasional involuntary bowel movements necessitating wearing of pad, frequent involuntary bowel movements, complete loss of sphincter control, urinary incontinence requiring absorbent materials, urinary frequency with a daytime voiding interval between two and three hours, or awakening to void two times per night or obstructed voiding.

4.  For the portion of the appeal period beginning on August 20, 2004 the Veteran's service-connected residuals of prostate cancer status post radiotherapy was predominantly manifested by awakening to void two to three times per night, without urinary incontinence requiring absorbent materials that must be changed two to four times per day, urinary frequency with a daytime voiding interval less than one hour, awakening to void five or more times per night, or obstructed voiding, impairment of sphincter control with leakage, occasional involuntary bowel movements necessitating wearing of pad, frequent involuntary bowel movements, or complete loss of sphincter control.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to February 20, 2003, for the grant of service connection for prostate cancer have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2015).

2. The criteria for an effective date prior to February 20, 2003, for the grant of service connection for residuals of prostate cancer status post radiotherapy have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2015).

3.  The criteria for an initial compensable rating for prostate cancer are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.115a, 4.115b, Diagnostic Codes 7528 (2015).

4.  The criteria for an initial compensable rating prior to August 19, 2004, and in excess of 20 percent thereafter for residuals of prostate cancer status post radiotherapy are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.115a, 4.115b, Diagnostic Codes 7528-7332 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings and effective dates for his prostate cancer and residuals of prostate cancer status post radiotherapy from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his prostate cancer and residuals thereof was granted and effective dates and initial ratings were assigned in the June 2003 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings and effective dates, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues on appeal has been obtained.  In this regard, the Veteran's service treatment and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also afforded VA examinations in May 2003, August 2004, March 2009, and January 2011 in conjunction with the initial rating claims on appeal.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected prostate cancer and residuals thereof as they include an interview with the Veteran, a review of the record, and a full examination, which combined addressed the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claims and no further examination is necessary.

Pertinent to the Veteran's claims for earlier effective dates for the award of service connection for prostate cancer and residuals of prostate cancer status post radiotherapy, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date of receipt of his original claim for service connection, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the claims file.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Earlier Effective Date Claims

The Veteran contends that he is entitled to an effective date prior to February 20, 2003, for the grant of service connection for prostate cancer and residuals of prostate cancer status post radiotherapy.  

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § and 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  The provisions of 38 C.F.R. § 3.400(b)(2) allow for assignment of an effective date the day following separation from active service if a claim is received within 1 year after separation from service. 

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 38 C.F.R. § 3.155(a).

The Veteran filed an informal claim seeking service connection for prostate cancer and residuals of prostate cancer status post radiotherapy that was dated-stamped as received at the RO on February 20, 2003.  While he previously filed claims for other disabilities, the record does not contain any submissions from the Veteran prior to February 20, 2003, regarding his prostate cancer. 

After reviewing the totality of the evidence, the Board finds that VA did not receive an application for compensation benefits prior to the informal claim submitted on February 20, 2003.  The Board has reviewed the claims file and there is simply no indication on the part of the Veteran of any intent to file a claim for service connection prior to the February 20, 2003 claim.

The Board notes that treatment records from the VA Medical Center (VAMC) located in Charleston, South Carolina, included a January 2001 primary care attending note that revealed that the Veteran was scheduled for a prostate biopsy to evaluate his elevated prostate specific antigen (PSA).  Subsequent treatment records reflect that a February 2001 prostate biopsy revealed that the Veteran had prostate cancer.  Additional private treatment records dated around the same time from Scottsdale Medical Specialists, Charleston Hematology and Oncology, Scottsdale Urologic and Reproductive Specialists, and Scottsdale Radiation Oncology Center also reported that a February 2001 biopsy revealed that the Veteran had prostate cancer, for which he subsequently underwent radiotherapy treatment.  The Board accepts February 2001 as the date entitlement arose, as VA treatment records and private treatment records do provide a diagnosis of prostate cancer; however, the effective date is the later of the date of claim or the date the disability arose.  38 C.F.R. § 3.816(c)(2).  Thus, February 20, 2003 is the proper effective date.

The effective date of an award of service connection is assigned not based on the date the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service or a service-connected disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999). 

Assuming arguendo, that the Veteran may believe that treatment records dated in February 2001 constitute an informal claim, the Board notes that the private treatment records were not associated with the record until April 2004, which is after the effective date assigned.  Furthermore, even if the private medical records were associated with the claim prior to April 2004, and VA treatment records are considered to be in constructive possession of VA adjudicators on the date they were created, regardless of whether they were physically in the claims file, such treatment records cannot constitute an informal claim under 38 C.F.R. § 3.155 because treatment records do not indicate an intent to apply for service connection benefits.  38 C.F.R. § 3.155(a); see also Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  Although the provisions of 38 C.F.R. § 3.157 allow for a report of examination or hospitalization by VA to be accepted as an informal claim for benefits (without any indication of intent to apply for benefits) in certain instances, the provisions are limited to instances where the Veteran is applying for an increased rating where service connection or pension has already been established, or when a claim for compensation was previously disallowed for the reason that the service-connected disability was not compensable.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  Moreover, the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006).

While sympathetic to the Veteran's belief that an earlier effective date is warranted; for the reasons outlined above, the Board is precluded by statute from assigning an effective date prior to February 20, 2003, for the granting of service connection for prostate cancer and residuals of prostate cancer status post radiotherapy.  Accordingly, the preponderance of the evidence is against the claim for an effective date earlier than February 20, 2003.  As such, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

III. Increased Rating Claims

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

At the outset, in the July 2015 Appellant's Brief, the representative indicated that when the Veteran filed his claim, he complained of two to four loose bowel movements a day since the radiation therapy was completed and that such symptoms were previously considered as part of the Veteran's residuals of prostate cancer, which should be considered along with the Veteran's current genitourinary symptoms.  As noted previously, in a June 2003 rating decision, the RO awarded service connection for prostate cancer and residuals of prostate cancer status post radiotherapy and assigned each an initial noncompensable rating, effective February 20, 2003.  At the time of service connection, the Veteran's prostate cancer was rated under the criteria of 38 C.F.R. § 4.115b, Diagnostic Code 7528.  At the same time, the Veteran's prostate cancer status post radiotherapy was rated pursuant to hyphenated Diagnostic Codes 7528-7332.  The hyphenated diagnostic code in this case reveals that Diagnostic Code 7528 is assigned for prostate cancer and Diagnostic Code 7332 is assigned for rectum and anus, impairment of sphincter control as a residual condition  38 C.F.R. § 4.27.   

In July 2006, the RO increased the rating assigned for residuals of prostate cancer to 20 percent disabling based on the Veteran's voiding dysfunction, effective August 20, 2004 under Diagnostic Code 7528.  

For malignant neoplasms of the genitourinary system, a 100 percent rating is assigned.  Following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, prostate cancer residuals are rated as voiding dysfunction or renal dysfunction, whichever is predominant.

Although the July 2006 rating decision code sheet no longer referred to the hyphenated Diagnostic Codes 7528-7332, as the RO previously considered the Veteran's impairment of sphincter control as a residual of the Veteran's prostate cancer status post radiotherapy when assigning a noncompensable rating in the June 2003 rating decision, the Board will also consider such symptoms in the discussion below.  

The issue before the Board is the propriety of the assigned ratings for prostate cancer from February 20, 2003 and residuals of prostate cancer status post radiotherapy, for the period from February 20, 2003 through August 19, 2004, and the period beginning August 20, 2004.

Additionally, the Board notes that a November 2005 rating decision denied service connection for erectile dysfunction with penile implant on the basis that it was not shown in service and such condition existed prior to the Veteran's diagnosis of prostate cancer.  As the Veteran did not appeal this matter, it is not on appeal.

In the instant case, as previously mentioned and further discussed below, symptoms associated with impairment of the sphincter control of the rectum and anus will be considered as part of the Veteran's increased rating claims.  Under Diagnostic Code 7332 for impairment of sphincter control of the rectum and anus, a 10 percent disability rating is assigned when there is constant slight or occasional moderate leakage.  A 30 percent disability evaluation is contemplated for impairment of sphincter control characterized by occasional involuntary bowel movements necessitating wearing of a pad.  A 60 percent disability evaluation is assigned for extensive leakage and fairly frequent involuntary bowel movements.  Finally, complete loss of sphincter control warrants a 100 percent disability rating.  38 C.F.R. § 4.114.

Additionally, from February 20, 2003, no renal dysfunction was ever shown and, beginning August 20, 2004, the Veteran's prostate residuals have been compensably rated as voiding dysfunction.  The Board also notes that there is no evidence or urinary tract infections (UTIs).  Voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding. 38 C.F.R. § 4.115a.  

For continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 20 percent rating is assigned when the wearing of absorbent materials that must be changed less than two times per day is required; a 40 percent rating is assigned when the wearing of absorbent materials that must be changed two to four times per day is required; and a 60 percent rating is assigned when the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day is required. 

Urinary frequency is rated 10 percent with daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent rating is assigned for a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating is assigned for a daytime voiding interval less than one hour, or; awakening to void five or more times per night. 

Obstructed voiding warrants a maximum schedular rating of 30 percent for urinary retention requiring intermittent or continuous catheterization.  A 10 percent rating is assigned for less severe symptoms.  38 C.F.R. § 4.115a.

By way of background, treatment records from the VAMC located in Charleston, South Carolina, included a January 2001 primary care attending note, which revealed that the Veteran was scheduled for a prostate biopsy to evaluate his elevated prostate specific antigen (PSA).  Subsequent treatment records reflect that a February 2001 prostate biopsy revealed that the Veteran had prostate cancer.  A July 2001 hematology and oncology staging note revealed grade 2 moderately well differentiated prostrate adenocarcinoma, which was identified by a needle biopsy due to elevated PSA.  

Subsequent treatment records from the VAMC located in Phoenix, Arizona, showed a PSA of 1.7 in January 2002. 

On May 2003 VA genitourinary examination, the examiner noted a history of the Veteran being diagnosed with prostate cancer in the early part of 2001 after prostatic biopsy samples were indicative of adenocarcinoma, 2+2, Gleason's grade, over the right prostatic lobe.  The Veteran underwent radiotherapy for the adenocarcinoma and his last radiotherapy treatment was in September of 2001 for completion of 35 out of 35 treatments.  At the time of the examination, the Veteran reported that his urinary stream was much improved and was a bit more forceful. He had frequency every four hours and occasional nocturia times one.  He denied any dysuria, hematuria, or UTIs since the therapy.  At the present time, he had an average between two to four loose bowel movements, without melena, hematochezia, or abdominal discomfort.  He denied any urinary or bowel incontinence of any kind.  The Veteran was seen by his oncologist every six months.  His last PSA level back in the mid portion of 2002 was 1.7.  On examination, his abdomen was soft and nontender with no guarding or rebound.  A genital/urinary examination revealed that a penile implant was in place.  The examiner stated that the Veteran's reported complaints of erectile dysfunction predated the diagnosis of prostate cancer and the radiotherapy and were likely not to have anything to do with his prostatic condition.  There were no overall functional limitations to the Veteran's overall activities as a result of his prostatic condition at the present time.

On August 2004 VA arteries, veins, and miscellaneous examination, the Veteran provided a history of prostate cancer with radiation treatment.  He denied any hospitalizations for UTIs or kidney stones.  He reported that he experienced urgency, frequency, sometimes dripped in between urination, and had two or three nocturnal voids each night. 

In May 2006 treatment records, Dr. J. Martin noted that the Veteran has not had any recent weight loss or weight gain.  There was no fatigue, fevers, chills, sweats, headaches, visual changes, auditory changes, sore throat, rhinitis, chest pain, shortness of breath, cough, abdominal pain, nausea, vomiting, diarrhea, or constipation.  There was no bright red blood per rectum or melena, urinary symptoms such as dysuria, or hematuria.  There were no skin rashes and no significant arthralgias.  A past history was noted of prostate cancer status post external beam radiation therapy in 2000.  Recent prostate specific antigen was 1.3 in February and was 1.1 in June of 2005.  

On March 2009 VA examination, the examiner noted a history of the Veteran being diagnosed with Gleason 2+2 adenocarcinoma of the prostate in March 2001 and receiving a total of 35 external beam radiation treatments until September 2001.  The examiner reported that the Veteran remained relatively asymptomatic.  The Veteran had complaints of mild urinary and rectal urgency following the radiation treatments.  He denied rectal bleeding, urinary incontinence, or nocturia.  He has been followed by his urologist and his PSA remained within normal limits.  There was no history of hospitalization or surgery or trauma to the genitourinary system.  There was a history of neoplasm and malignant tumor.  There were no general systemic symptoms due to genitourinary disease.   There were urinary symptoms, such as urgency, but no hesitancy/difficulty with starting stream, weak or intermittent stream, dysuria, dribbling, straining to urinate, hematuria, urine retention, urethral discharge, urinary leakage, or renal colic.  He had daytime voiding every one to two hours and one voiding per night.  There was rectal urgency, but no incontinence.  There was no history of recurrent UTI, obstructed voiding, urinary tract stones, renal dysfunction or renal failure, acute nephritis, hydronephrosis, or cardiovascular symptoms.  There was no abdominal or flank tenderness.  Examinations of the bladder, anus and rectal walls, urethra, testicles, epididymis/spermatic cord/scrotum, seminal vesicle, cremasteric, and penis were normal.  An examination of the prostate was not normal.  There was normal perineal sensation and no peripheral edema.  The bulbocavernosus reflex, bilateral dorsalis pedis pulse, and left posterior tibial pulse were normal. 

At the time of the examination, the Veteran reported that he worked as a Seven Eleven Store Owner until he retired in July 2000.  He was eligible to retire by age or duration of work.  The Veteran's prostate carcinoma resulted in a mild effect with shopping and traveling; and a moderate effect on chores, exercise, and recreation; as well as prevented him from doing sports.  

On his April 2009 Form 9, the Veteran claimed he needed to go to the bathroom frequently due to his radiation treatment for prostate cancer. 

In a July 2010 disability statement, Dr. A. Rodriquez reported that he saw the Veteran due to several medical conditions, to include coronary artery disease status post bypass surgery, prostate cancer, and hypertension. Dr. Rodriquez indicated that such conditions were the reason why the Veteran was considered disabled for any physical work.  

On January 2011 VA genitourinary examination, the examiner noted the Veteran's history of prostate cancer and reported that in September 2001, the Veteran underwent radiation followed by "a complete cure" and was essentially asymptomatic except for erectile dysfunction.  He denied lethargy, weakness, anorexia, weight gain, or weight loss.  He had nocturia one to two times per night and occasionally none at all.  There was no difficulty in voiding; no hesitancy; no narrowing the stream; no dysuria; no incontinence; no surgery and no urinary tract infection, bladder stones, nephritis, or hospitalization.  The neoplasm was adenocarcinoma of the prostate with a Gleason score of 2 + 2.  There was no catheterization, dilatation, drainage, dye therapy, medication, or invasive procedures.

Genital examination revealed normal testes, seminal vesicles, and vas deferens. Rectal and prostate examinations were normal.  The Veteran did have a penile implant (placed long before the prostate was diagnosed because of a spinal problem). 

The examiner reported that the Veteran's adenocarcinoma prostate did not affect his occupation or daily activities.  He was not on dialysis.  There was neither trauma nor surgery affecting the penis or testicle.  There was no systemic disease, and no endocrine, neurologic, infectious, vascular, or psychological changes.  

Physical examination, including blood pressure, cardiovascular, genital, rectal, sensation, reflexes, and peripheral pulses were unremarkable.  There was no fistula or testicular atrophy.  The Veteran was diagnosed with post radiation therapy, adenocarcinoma of the prostate, and was currently considered to be cured.  There was no treatment following the radiation of the prostate.  External beam irradiation was completed in September 2001.  The examiner ordered diagnostic studies, complete blood count (CBC), comprehensive metabolic profile, and urinalysis.

On January 2012 addendum to the December 2011 VA examination, the examiner noted that diagnostic laboratory studies, revealed a normal urinalysis, a BUN of 17, and a creatinine1.02, all within normal limits.  The examiner explained that a microalbumin was neither required nor appropriate for this evaluation, and not performed.

In regard to the Veteran's prostate cancer, the Board notes that at no time since the grant of service connection has it been alleged or shown that there has been local reoccurrence or metastasis of prostate cancer.  Even the most recent VA examination in January 2011 described the Veteran as "cured."  Therefore, an initial compensable rating for prostate cancer is not warranted.   Rather, in accordance with Diagnostic Code 7528, the Veteran's residuals of prostate cancer are to be evaluated as voiding dysfunction or renal dysfunction, whichever is predominant.  

In regard to the Veteran's residuals of prostate cancer status post radiotherapy, the Board finds that from February 20, 2003 through August 19, 2004, a compensable rating is not warranted, and a rating in excess of 20 percent is not warranted thereafter.  

Specifically, from February 20, 2003 through August 19, 2004, there has been no evidence of renal dysfunction, UTIs, or obstructed voiding and the Veteran has not contended that such have been present.  During this portion of the appeal period, the medical evidence of record does not suggest that the Veteran had any urine leakage, post-surgical urinary diversion, urinary incontinence or stress incontinence, and the Veteran was not required to wear absorbent materials.  There was no evidence that the Veteran's daytime voiding interval was between two and three hours or that he awakened to void at least two times per night.  There was also no evidence of obstructed voiding.  The Board also notes that the Veteran has not provided any statements indicating that he experienced such symptoms prior to August 20, 2004.

Rather, as the Veteran had complaints of an average between two to four loose bowel movements during the June 2003 VA examination, a noncompensable rating was assigned for residuals of prostate cancer manifested by impairment of sphincter control of the rectum and anus.  However, the Veteran specifically denied having any kind of incontinence.  Furthermore, the medical evidence did not suggest that the Veteran had constant slight or occasional moderate leakage, occasional involuntary bowel movements necessitating wearing of a pad, extensive leakage and fairly frequent involuntary bowel movements, or complete loss of sphincter control to warrant a compensable rating based on symptoms related to impairment of sphincter control.  

Overall, the preponderance of the evidence is against an initial compensable rating for residuals of prostate cancer for the appeal period from February 20, 2003 through August 19, 2004. 

As noted above, as of August 20, 2004, the RO assigned a 20 percent rating based on voiding dysfunction reported during an August 20, 2004 VA examination indicating that the Veteran had two or three nocturnal voids per night.  During this appeal period, there has been no evidence of renal dysfunction, or UTIs, and the Veteran has not contended that such have been present.  The medical evidence shows that the Veteran has not been required to change absorbent materials at least two times per day; his daytime voiding interval has not been less than one hour, nor does he awaken to void five or more times per night; and he has not had a diagnosis of obstructed voiding.  Overall, the preponderance of the evidence is against an initial rating in excess of 20 percent for residuals of prostate cancer for the appeal period since August 20, 2004.

The Board has considered whether the Veteran is entitled to a separate compensable rating for symptoms associated with impairment of sphincter control for the appeal period from August 20, 2004.  Here, May 2006 treatment records from Dr. Martin specifically noted that there was no diarrhea or constipation, and no bright red blood per rectum or melena.  On March 2009 VA examination, the Veteran reported rectal urgency, but specifically denied experiencing incontinence and a January 2011 rectal examination was normal.  

In making its determinations in this case, throughout the appeal periods prior to and since August 20, 2004, the Board has carefully considered the Veteran's contentions with respect to the nature of his prostate cancer status post radiotherapy, and notes that he is competent to describe certain symptoms associated with such disability.  On his Form 9, he claimed that he needed to go to the bathroom frequently due to his radiation treatment for prostate cancer.  While he is competent to describe such symptomatology, he has repeatedly denied ever experiencing urinary or bowel incontinence of any kind.  See May 2003, March 2009, and January 2011 VA examination reports.  Additionally, although he reported that sometimes he dripped between urination during his August 2004 VA examination,  it was neither alleged nor shown that he required wearing any absorbent materials at any point prior to and since August 20, 2004 to warrant a higher rating.  Rather, prior to August 20, 2004, he never alleged nor was it shown that he experienced daytime voiding less than three hours, or awakening to void at least two times per night.  As he reported that he experienced nocturnal voiding two to three times per night during the August 20, 2004 VA examination, he was awarded a higher 20 percent disability rating effective from the date he reported such voiding dysfunction symptoms.  Since August 20, 2004, he never alleged nor was it shown that he experienced daytime voiding of less than one hour or nocturnal voiding of five or more times per night.  

Therefore, the Board finds that higher initial ratings for residuals of prostate cancer status post radiotherapy, rated as noncompensable from February 20, 2003 through August 19, 2004, and 20 percent disabling thereafter, are not warranted.  Additional staged ratings are not warranted.  See Fenderson, supra. 

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected prostate cancer and residuals of prostate cancer status post radiotherapy, the only service-connected disabilities on appeal, with the established criteria found in the rating schedule.  In this regard, the Board finds that the Veteran's symptomatology associated with his prostate cancer and residuals of prostate cancer status post radiotherapy is fully addressed by the rating criteria.  In this regard, the Veteran no longer has prostate cancer and the residuals of his prostate cancer are manifested by loose bowel movements and urinary incontinence and frequency, which are contemplated by the rating criteria.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected prostate cancer and its residuals.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

During the course of the Veteran's claims for higher initial ratings for prostate cancer and its residuals, a claim for TDIU was granted in a May 2012 rating decision, effective May 27, 2004.  The Veteran has not appealed with regard to the effective date awarded in such decision.  Such adjudications reflects the permissive bifurcation of the increased rating claims from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and a challenge of the propriety of the assigned effective date is not perfected for appellate review.  

Moreover, while the Veteran reported that he stopped working on December 31, 1998, due to his service-connected disabilities, he did not specifically argue that his prostate cancer and its residuals solely rendered him unemployable for the appeal period prior to May 27, 2004.  Furthermore, as previously discussed, the May 2003 VA examiner determined that there were no overall functional limitations to the Veteran's overall activities as a result of his prostatic condition at the present time.  Therefore, the Board finds that the issue of entitlement to a TDIU for the appeal period prior to May 27, 2004, has not been raised by the Veteran or the record.  Accordingly, the Board does not have jurisdiction over the claim and such need not be further addressed. 

In rendering the foregoing decision, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for higher initial ratings for his prostate cancer and its residuals, the benefit of the doubt doctrine is not applicable and the claims for a higher initial ratings must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

ORDER

An effective date prior to February 20, 2003, for the grant of service connection for prostate cancer is denied.

An effective date prior to February 20, 2003, for the grant of service connection for residuals of prostate cancer status post radiotherapy is denied.

An initial compensable rating for prostate cancer is denied. 

An initial compensable rating prior to August 19, 2004, and in excess of 20 percent thereafter for residuals of prostate cancer status post radiotherapy is denied.   



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


